NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 VADIM KLEFOS,                                     No. 13-71751

              Petitioner,                          Agency No. A071-409-312

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Vadim Klefos, a native and citizen of Moldova, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the

petition for review.

      Klefos argues he established past persecution and a well-founded fear of

future persecution in Moldova on account of his religion as a Jehovah’s Witness.

Substantial evidence supports the agency’s determination that Klefos did not

establish that the incidents of past harm he described rose to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003)

(evidence of employment and educational discrimination, beating of fellow

Christians, and death threats did not compel a finding of past persecution).

Substantial evidence also supports the agency’s conclusion that Klefos failed to

establish a well-founded fear of future persecution on account of his religion. See

id. at 1018 (petitioner’s fear of future persecution not objectively reasonable); see

also Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir. 2005) (“forced

conscription or punishment for evasion of military duty generally does not

constitute persecution on account of a protected ground”). Thus, we deny the

petition as to Klefos’ asylum claim.

      Because Klefos has not established eligibility for asylum, he cannot meet the

more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).


                                           2                                   13-71751
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Klefos failed to establish it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Moldova. See Silaya, 524 F.3d at 1073. The record does not support Klefos’

contention that agency failed to address his CAT claim.

      PETITION FOR REVIEW DENIED.




                                          3                                      13-71751